Exhibit 99.2 CRH Medical Corporation (the “Corporation”) Annual General Meeting of Shareholders (the “Meeting”) June 16, 2016 REPORT OF VOTING RESULTS (Pursuant to Section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations) Common Shares represented at the Meeting: Total issued and outstanding Common Shares as at Record Date: Percentage of issued and outstanding Common Shares represented: 49.40% 1. Set the Number of Directors By resolution passed by show of hands, the number of directors of the Corporation was set at five. Votes were received as follows: 35,254,061 for and 13,430 against. 2. Election of Directors By resolution passed by ballot, the following five nominees proposed by management were elected as directors of the Corporation to hold office until the next annual meeting of shareholders or until their successors are elected or appointed. Votes were received as follows: Nominee Votes For % Votes For Votes Withheld % Votes Withheld Dr. Anthony Holler 95.80% 4.20% Dr. David Johnson 99.86% 0.14% Todd Patrick 95.79% 4.21% Ian Webb 95.79% 4.21% Edward Wright 99.48% 0.52% 3. Appointment of Auditor By resolution passed by show of hands, KPMG LLP, Chartered Accountants, was appointed auditor of the Corporation for the ensuring year and the directors authorized to fix their remuneration.Votes were received as follows: 35,226,531for and 40,960withheld. Dated: June 17, 2016
